DETAILED ACTION
	 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 	Applicant’s response filed May 17, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-12 are currently pending. Claims 3-5 and 10-12 are withdrawn.  Claim 1 is currently amended.

Rejections Withdrawn
Claim Rejections - 35 USC § 103
RE: Rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Ning, as evidenced by Franco-Barraza:
Applicant has amended Claim 1 to now require a method of preparing a cell-free bioactive scaffold.  The cited reference to Ning did not further teach removal of the fibroblasts from the from the decellularized tendon scaffold. Therefore, due to the claim amendment the rejection of claim 1 over Ning, as evidenced by Franco-Barraza have been withdrawn, however the amendment submitted May 17, 2022 has necessitated new grounds of rejection, as set forth below.

RE: Rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Ning, as evidenced by Franco-Barraza, and further in view of Qin:
For the reasons discussed above, the rejection of claim 1 over Ning, as evidenced by Franco-Barraza is withdrawn, and thus the rejection of claim 2 that is based on the same basis is likewise withdrawn.  However, the amendment submitted May 17, 2022 has necessitated new grounds of rejection, as set forth below.

RE: Rejection of Claims 6, 7 and 9 under 35 U.S.C. 103 as being unpatentable over Ning, as evidenced by Franco-Barraza, in view of Li and Ma:
For the reasons discussed above, the rejection of claim 1 over Ning, as evidenced by Franco-Barraza is withdrawn, and thus the rejection of claims 6, 7 and 9 that is based on the same basis is likewise withdrawn.  However, the amendment submitted May 17, 2022 has necessitated new grounds of rejection, as set forth below.

RE: Rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Ning, in view of Li and Ma, as evidenced by Franco-Barraza, in view of Wei:
For the reasons discussed above, the rejection of claim 1 over Ning, as evidenced by Franco-Barraza is withdrawn, and the rejection of claims 6, 7 and 9 over Ning, as evidenced by Franco-Barraza, in view of Li and Ma is withdrawn, thus the rejection of claim 8 that is based on the same basis is likewise withdrawn.  However, the amendment submitted May 17, 2022 has necessitated new grounds of rejection, as set forth below.

New ground(s) of Rejection, necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberti et al., (Advanced Healthcare Materials 2013, 2, 817-821; see PTO-892) (“Alberti”).
Alberti is directed to methods for fabricating collagen constructs created by decellularizing native tendon and sectioning the material into thin sheets (slice scaffold). Thereafter, the sheets are stacked upon each other and oriented to give the material strength (Figure 1; and first paragraph, left column, page 817). Alberti teaches that sectioning of the tendon provides an alternative source of aligned collagen fibers that maintain natural structures (first full paragraph, right column, page 817).  
Regarding claim 1, step (1), as illustrated in Figure 1, blocks of Achilles tendon are excised from bovine Achilles tendon (fresh tendon), subjected to detergent decellularization and thereafter sectioned into sheets using a microtome, which reads on step (1).  
Regarding claim 1, step (2), Alberti teaches stacking ten decellularized tendon slices in an alternating orientation to create a multilayered construct, or a single sheet can be wrapped to create a tubular construct with layers. Given that the stacked decellularized tendon sheets comprise extracellular matrix (ECM), the addition of the second sheet upon the first sheet adds ECM materials to the first decellularized tendon sheet.
Thus, Alberti’s teaching anticipates claim 1.

New ground(s) of Rejection, necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ning (Biomaterials, Vol. 52, June 2015, pages 539-550; see PTO-892) (“Ning 2015”), in view of Ma et al., (US 2012/0178159; previously cited) (“Ma”).
Ning is directed to using decellularized tendon slices (DTS) as an inductive microenvironment for stem cell proliferation and tenogenic differentiation. Ning teaches the DTSs were found to retain native tendon ECM properties and provide a scaffold for stem cells. Thus, the DTSs are useful for tendon repair and reconstruction (Abstract).
Regarding claim 1, step (1), Ning 2015 teaches the DTSs were fabricated from harvested Achilles tendons (fresh tendons) from adult beagle dogs. The tendons were trimmed into segments roughly 40 mm in length, washed in PBS and subjected to repetitive freeze/thaw treatment (liquid nitrogen for 2 min and then thawed in saline solution at 37°C for 10 min) for five times. The tendon segments (TS) were sliced longitudinally into slices having a thickness of 300 μm (sheets). Thereafter, the tendon slices were washed 3 times in PBS and incubated in nuclease solution for 12 hours at 37°C, specifically RNase 100 μg/ml and DNase 150 IU/ml.  Thereafter, the tendon slices were rinsed 3 times in PBS with gentle agitation, thus resulting in decellularized tendon slices (DTSs).  The decellularized tendon slices were lyophilized and sterilized, and thus ready for use (2.6 Preparation and characterization of the DTSs, page 540). The disclosed fabrication process reads on “decellularizing a fresh tendon tissue and to obtain a decellularized tendon sheet scaffold or slice scaffold”, thus meeting the limitation of claim 1, step (1).
As to claim 1, step (2), although Ning 2015 teaches investigating the effect the DTSs have on cell viability regarding TDSCs (tendon-derived stem cells) and BMSCs (bone marrow-derived mesenchymal stem cells), Ning 2015 does not further teach adding additional ECM materials to the decellularized tendon sheet prior to seeding the regenerative cells.  However, Ma is directed to preparing a stem cell scaffold comprising 3-D ECM network wherein decellularized MSC-derived ECM materials are added to planar and 3-D culture substrates via culturing MSCs, and thereafter the therapeutic MSCs are re-seeded to the culture substrates comprising the MSC-derived ECM (Abstract; FIG. 1; paragraphs [0011] and [0032]). Ma teaches the MSC-derived ECM better maintains MSC survival, preserves MSC viability, enhances proliferation and is beneficial for maintaining multi-lineage potential (paragraphs [0011] and [0023]).
Therefore, given that Ning 2015 employs the decellularized tendon slices as a scaffold for culturing bone marrow-derived MSCs (BMSCs) for tissue regeneration applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ning’s ECM scaffold to include MSC-derived ECM.
The person of ordinary skill in the art would have been motivated to modify Ning’s DTS scaffold to include additional ECM materials, as taught by Ma, for the predictable result of successfully providing an engineered scaffold that better maintains MSC survival, preserves MSC viability, enhances proliferation and is beneficial for maintaining multi-lineage potential, thus meeting the limitations of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ning 2015 and Ma because each of these teachings are directed at tissue engineering and regeneration methods utilizing ECM scaffolds.	
Regarding claim 6, Ma teaches culturing mesenchymal stem cells up to 21 days before decellularization of the cell-seeded scaffold (paragraph [0032]), thus it is considered that Ma’s teaching encompasses decellularization after the cultured cells form a dense cell sheet, thus meeting the limitations of claim 6, steps (d1) and (d2).
Regarding claim 7, Ma teaches bone marrow-derived stromal stem cells, specifically mesenchymal stem cells (MSCs) (paragraph [0022] and claim 7), thus meeting the limitation of claim 7.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ning, in view of Ma, as applied to claims 1, 6 and 7 above, and further in view of Qin et al (CN 104208750; IDS 6/28/2019, previously cited) (“Qin”).
The teaching of Ning, in view of Ma, is set forth above.
Regarding claim 2, step (a1), it is noted, as set forth above regarding claim 1, Ning 2015 teaches the DTSs were fabricated from harvested Achilles tendons (fresh tendons) from adult beagle dogs, thus meeting the limitation of claim 2, step (a1).
As to claim 2, step (a3), it is noted, as set forth above regarding claim 1, Ning 2015 teaches five repetitive freeze/thaw treatments using liquid nitrogen for 2 min and then thawing in saline solution at 37° C for 10 min (claimed ranges overlap the prior art ranges), thus meeting the limitation of claim 2, step (a3).
As to claim 2, step (a4), it is noted, as set forth above regarding claim 1, Ning teaches treating the tendon sheets with nuclease followed by washing, the nuclease treatment was performed by placing the tendon sheets in a solution comprising RNase at 100 μg/ml and DNase at 150 IU/ml, wherein the tendon sheets were incubated in the nuclease solution for 12 hours at 37° C (claimed ranges overlap the prior art ranges), thus meeting the limitation of claim 2, step (a4).
As to claim 2, step (a2) and the limitation regarding compressing the tendon tissue along the thickness direction to reach a compression ratio of 60% to 90% and to obtain a tendon sheet, it is noted that Ning 2015 is silent as to a compressing step.  However, Qin is directed to preparing decellularized tendon scaffolds using repeated freeze/thaw cycles and nuclease treatment, and further teaches treating the tendon with compression along the thickness direction at a compression ratio of 60% to 90%, thus resulting in decellularized tendon material having low immunogenicity and good biomechanical properties (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decellularization method of the cited prior art to include a step of compressing the tendon tissue along the thickness direction to reach a compression ratio of 60% to 90% and to obtain a tendon sheet, thus meeting the limitation of claim 2.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include the well-known step of compressing the tendon tissue along the thickness direction to reach a compression ratio of 60% to 90% and to obtain a tendon sheet, as taught by Qin, for the predictable result of successfully preparing a decellularized tendon scaffold having low immunogenicity and good biomechanical properties.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Qin because each of these teachings are directed at therapeutic uses of decellularized tendon scaffolds.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ning, in view of Ma, as applied to claims 1, 6 and 7 above, and further in view of Wei et al., (J Cell Physiol. 2012 Sep: 227(9): 3216-3224; previously cited) (“Wei”).
The teaching of Ning, in view of Ma, is set forth above.
Regarding claim 8, and the limitation directed to adding 50 µM vitamin C to the culture after the cultured cells reach 90% confluence and the culture is continued for 6 to 8 days until the cultured cells form dense cell sheet, it is noted the cited prior art does not further teach this limitation.  However, Wei is directed to tissue regeneration methods using mesenchymal stem cells (MSCs) and specifically teaches that vitamin C  promotes cell proliferation, is necessary for the biosynthesis of ECM, and the use of vitamin C (Vc) leads to increased expression of extracellular matrix proteins, such as type I collagen and fibronectin. Wei teaches culturing under Vc treatment permitted the stem cells to form dense sheets due to the increased production of extracellular matrix (Abstract and second paragraph, left column, page 3217).  Wei teaches using Vc concentrations of 5, 10, 20 and 50 µg/ml (correlates to 28 µM, 56.5 µM, 113.6 µM, and 280 µM respectively) for 10-13 days of culture which improved cell proliferation (Fig. 3A) and permitted the formation of the confluent PDLSC cell sheets (Results, Vitamin C-induced human periodontal ligament stem cell sheets, page 3218). Wei used a vitamin C concentration of 20 µg/ml (correlates to 113 µM) when culturing bone marrow mesenchymal stem cells to induce formation of dense sheets (Results, Vc-induced human bone marrow mesenchymal cells (BMMSCs) sheet and umbilical cord mesenchymal cells (UCMSCs) sheet formation, pages 3221-3222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vitamin C at concentrations ranging from 28 µM to 280 µM (claimed range lies within the prior art range) to the prior art culture after the cultured cells reach 90% confluence and the culture is continued for 6 to 8 days until the cultured cells form a dense cell sheet.
Given that the intention of Ning 2015 is to prepare tissue scaffolds comprising ECM, thus improving scaffold mechanical strength and providing ECM bioactive factors, the person of ordinary skill in the art would have been motivated to modify the method of the prior art to add 50 µM vitamin C to the confluent cell culture and culture to achieve a dense cell sheet, as taught by Wei, for the predictable result of successfully promoting cell proliferation that results in additional ECM deposition, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art and Wei because each of these teachings are directed at tissue regeneration.	
Further regarding claim 8, the claimed range lies within the prior art range.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ning, in view of Ma, as applied to claims 1, 6 and 7 above, and further in 
view of Sun et al., (US 2013/0123920; see PTO-892) (“Sun”) and Chen et al., (CN 103966158, Abstract; see PTO-892) (“Chen”).
The teaching of Ning, in view of Ma, is set forth above.
Regarding claim 9, although Ma teaches decellularization places the cell-scaffold composite in Triton-X and NH4OH in PBS (ammonia water), and thereafter in a solution containing DNase (paragraph [0032]), Ma does not further specify the decellularization temperature, that the DNase is at a concentration of 100 U/ml, or that the Triton-X is at a concentration of 0.5% and the ammonia water is at a concentration of 20 mM.  However, Sun teaches decellularization methods are conducted at a temperature of 37° C using an overnight incubation wherein the concentration of Triton-X is 0.5% to 5%. The sample is thereafter treated overnight at room temperature with a DNAse solution wherein the concentration of DNase ranges from 1 to 100 U/ml (paragraphs [0037]-[0039]), and Chen teaches decellularization methods using a decellularization solution comprising 0.5% Triton-X and 20 mM ammonium hydroxide  (NH4OH) solution, i.e. ammonia water. Thus, the claimed temperature and concentrations are rendered obvious by the teachings of Sun and Chen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known decellularization parameters, as taught by Sun and Chen.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include well-known decellularization parameters, as taught by Sun and Chen, for the predictable result of successfully decellularizing the MSC-derived ECM, thus meeting the limitation of claim 9.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art with Sun and Chen because each of these teachings are directed at providing ECM culture substrates.	
As to the claimed time period for DNase treatment, although Sun teaches overnight treatment at room temperature, and does not further teach treatment for 2 hours at 37°C, these parameters are recognized as result-effective variables which achieve the recognized result of removing native DNA from the tissue samples.  
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of the prior art to optimize the DNase treatment temperature and time period to a temperature of 37° C for 2 hours, since increasing the reaction temperature permits reducing the treatment time, thus providing a more efficient process.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the DNase treatment temperature and time period with a reasonable expectation for successfully removing unwanted native DNA; thus meeting the limitation of claim 9.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Response to Remarks
Rejections under 35 USC § 103:
As to Applicant’s remarks (pages 5-6), it is noted, as set forth above, Applicant has amended Claim 1 to now require a method of preparing a cell-free bioactive scaffold.  The previously cited reference to Ning did not further teach removal of the fibroblasts from the from the decellularized tendon scaffold. Therefore, due to the claim amendment the previous rejections or record have been withdrawn, however the newly amended limitations are addressed above under the new grounds of rejection.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Primary Examiner, Art Unit 1633